FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          February 10, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 RICHARD LEE GOODFACE, a/k/a
 Richard L. Rieger,

       Petitioner - Appellant,

 v.                                                          No. 19-1238
                                                    (D.C. No. 1:18-CV-01884-RBJ)
 U.S. ATTORNEY GENERAL; BUREAU                                (D. Colo.)
 OF PRISONS; U.S. MARSHALS,

       Respondents - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before LUCERO, BALDOCK, and MORITZ, Circuit Judges.
                  _________________________________

      Richard Goodface appeals the district court’s denial of his application for a

writ of habeas corpus. Goodface is serving two concurrent sentences: a 28-month

federal term of imprisonment for possession of a firearm by a prohibited person and

the remainder of a five-year state parole revocation sentence. He filed a pro se

habeas application pursuant to 28 U.S.C. § 2241, seeking an award of presentence



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
confinement credit against his federal sentence. After appointing counsel and

receiving briefing from the parties, the district court denied his application.

Goodface timely appealed. Exercising jurisdiction under 28 U.S.C. § 1291, we

affirm.

                                            I

      Goodface was convicted in Colorado state court of attempted first-degree

murder and sentenced to a twenty-year prison term, to be followed by a mandatory

five-year term of parole. On March 22, 2016, he was released from prison and began

serving his state parole term. On June 24, 2016, he was arrested for violating his

parole conditions. He was held in county jail and charged with state offenses. On

August 24, 2016, he was indicted on a federal charge of possession of a firearm by a

prohibited person. The state offenses, which were based on the same conduct as the

federal charge, were later dismissed.

      On August 30, 2016, Goodface was transferred to the custody of the United

States Marshals Service (“USMS”) pursuant to a federal writ of habeas corpus ad

prosequendum. He remained in the physical custody of USMS from August 30, 2016

to February 21, 2018.

      Goodface pled guilty in federal court to the firearms charge. On February 22,

2018, he was sentenced to a 28-month federal term of imprisonment and began

serving his federal sentence that day. His judgment and sentence recommended that

he be given credit for time served. Although the judgment was silent concerning

whether the federal sentence was to be served concurrently or consecutively to the

                                            2
remaining state sentence, the federal sentencing judge later retroactively designated

the sentence to run concurrently with his state sentence.

       On March 28, 2018, the Colorado State Board of Parole revoked Goodface’s

state parole sentence. The Colorado Department of Corrections (“CDOC”) granted

him credit against his parole sentence for the entire period he was “on the streets”

from March 22, 2016 (when he was released from prison) to March 28, 2018 (when

his parole was revoked). But Goodface also sought presentence confinement credit

against his federal sentence for the time period when he was in USMS custody prior

to receiving his federal sentence, from August 30, 2016 to February 21, 2018. After

the federal Bureau of Prisons (“BOP”) denied him that requested credit, he filed this

petition. 1

                                           II

       In computing a federal sentence, we follow a two-step process: we first

determine the commencement date of the federal sentence, then address whether the

defendant can receive credit for time spent in custody prior to the commencement of

that sentence. Binford v. United States, 436 F.3d 1252, 1254 (10th Cir. 2006). The

district court concluded the BOP correctly determined that Goodface began serving

his federal sentence on February 22, 2018. It denied his habeas application because it

concluded he had already received credit on his state sentence for the entire period


       1
          A federal district court lacks authority to grant credits against federal
sentences. Such authority lies exclusively with the BOP, the decisions of which are
subject to administrative and judicial review. See United States v. Wilson, 503 U.S.
329, 335 (1992).
                                           3
from June 24, 2016 to February 22, 2018 and was thus ineligible for credit against his

federal sentence.

      This appeal presents a pure legal issue of statutory interpretation, which we

review de novo. See Wright v. Fed. Bureau of Prisons, 451 F.3d 1231, 1233 (10th

Cir. 2006). “Our task is to interpret the words of the statute in light of the purposes

Congress sought to serve.” Id. at 1234 (quotation omitted). Our inquiry begins with

the statutory language, and we read its words “in their context and with a view to

their place in the overall statutory scheme.” Id. (quotation omitted).

      Under 18 U.S.C. § 3585(b), a defendant is entitled to “credit toward the

service of a term of imprisonment for any time he has spent in official detention prior

to the date the sentence commences,” but only if that time “has not been credited

against another sentence.” In enacting § 3585(b), “Congress made clear that a

defendant could not receive a double credit for his detention time.” Wilson, 503 U.S.

at 337.

      Goodface argues the credit he received against his Colorado sentence was for

time Colorado considered him to be “on the streets,” which he would have received

for being on parole regardless of whether he served that time in BOP custody. 2 The

credit the CDOC granted him, he contends, was therefore not due to his being in

official detention and should not count as a credit against his state sentence for

purposes of § 3585(b). He argues the word “credited” used in § 3585(b), taken in



      2
          Respondents do not contest this interpretation of Colorado law.
                                            4
context, unambiguously refers to time credited against another sentence because of

official detention, and only for that reason. Alternatively, if § 3585(b) is ambiguous,

Goodface contends we should look to the purpose of the provision, which is to ensure

that defendants do not receive duplicative credit due to time spent in official

detention.

      We agree with the district court that Goodface is not entitled to further credit

against his federal sentence. He has already received credit toward his state sentence

for time spent in official detention from August 30, 2016 to February 21, 2018, prior

to the commencement of his federal sentence on February 22, 2018. The fact that

Colorado would have afforded him the same credit for serving a term of parole in the

community is irrelevant. The time Goodface spent in official detention was credited

against his state sentence. That is all the statute’s plain language requires.

      Goodface also notes that § 3585(b) makes no reference to credit granted

toward a term of parole. But under Colorado law, “the term ‘sentence’ incorporates

both the incarceration component and the mandatory parole component of an

offender’s penalty.” People v. Norton, 63 P.3d 339, 344 (Colo. 2003). Goodface

does not contest this principle of Colorado law.

      Although § 3585(b) does refer to credit for time spent in official detention,

nothing in the statute requires the BOP to ignore a state’s grant of credit against a

parole sentence. The statute does not require a court to inquire into why the credit

was given, or under what other circumstances such credit might have been given.

This interpretation is consistent with the statutory purpose of the exclusion, which is

                                            5
to prevent a defendant from receiving “a double credit for his detention time.”

Wilson, 503 U.S. at 337. In this case, the BOP did just that: consistent with

§ 3585(b), it denied Goodface credit against his federal sentence for the time he spent

in USMS custody because Colorado had already credited that time against his state

parole sentence.

                                          III

      AFFIRMED. Goodface’s motion to expedite this appeal is GRANTED.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                           6